Citation Nr: 0613211	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  98-06 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a psychiatric disability diagnosed as 
attention deficit disorder, anxiety, and depression.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a respiratory disability diagnosed as 
sinusitis, chronic rhinitis, and hay fever.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to December 
1996.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO), which granted service 
connection for the two disabilities listed above, with 
initial ratings of 10 percent each.

The veteran provided testimony in regards to the issue of 
entitlement to an initial rating higher than 10 percent for a 
psychiatric disability at a hearing held at the RO in 
February 1998.  A transcript of that hearing has been 
associated with the record.

Pursuant to a request from the veteran, the Board scheduled 
her for a hearing at the Board, which would have been held on 
April 19, 2000, but she did not appear for that hearing.  The 
Board remanded this case, in September 2000 and August 2003, 
for additional development.


FINDINGS OF FACT

1.  The service-connected psychiatric disability has been 
productive, during the pendency of this appeal, of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to symptoms including a 
depressed mood, anxiety, panic attacks, chronic sleep 
impairment, and mild memory loss.

2.  The service-connected respiratory disability has been 
manifested, during the pendency of this appeal, by subjective 
complaints including chronic nasal congestion, occasional 
sneezing and allergies, and objective evidence of bilateral 
maxillary tenderness, mild nasal discharge/drainage, minimal 
hyperplasia, and occasional mild allergic rhinitis, confirmed 
by X-rays.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
rating of 30 percent, but not higher, for the service-
connected psychiatric disability diagnosed as attention 
deficit disorder, anxiety, and depression, are met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2005).

2.  The criteria for entitlement to an initial disability 
rating in excess of 10 percent for the service-connected 
respiratory disability diagnosed as sinusitis, chronic 
rhinitis, and hay fever, are not met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic 
Codes 6512, 6522 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and medical or lay evidence 
that is necessary to substantiate her claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in her possession that pertains to the claim.

More recently, the Federal Circuit has also stated that the 
VCAA requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, No. 
05-7157, slip op. at 8 (Fed. Cir. April 5, 2006) (Mayfield 
II).

VA fully complied with its Pelegrini II notification duties 
in regards to the veteran's claims for initial ratings higher 
than 10 percent for her service-connected psychiatric and 
respiratory disabilities by means of a letter sent to the 
veteran in March 2004, which was resent to a more current 
address in August 2004.  The veteran has thus received 
adequate VCAA notice.  See Short Bear v. Nicholson, 19 Vet. 
App. 341 (2005).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess/Hartman, the Court further held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Dingess/Hartman.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.

In the present appeal, the veteran was provided specific 
notice of what type of information and evidence was needed to 
substantiate her claims for initial higher ratings.  She was 
not provided with notice of the type of evidence necessary to 
establish an effective date or rating for the disabilities on 
appeal.  The Board is granting a higher initial rating for 
the psychiatric disability effective from the date of service 
connection.  This is the earliest possible date for the 
grant.  38 C.F.R. § 3.400 (2005).  The Board is denying a 
higher initial disability rating for the sinusitis, rhinitis 
disability, and no effective date is being set.  The veteran 
is thus not prejudiced by the lack of this element of notice.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
AOJ, the Board must consider whether the veteran has been 
prejudiced thereby).

Further, once service connection is granted, the claim is 
substantiated and no further VCAA notice is required.  
Dingess v. Nicholson.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, at 119-120.  Even though VCAA notification was 
given in this case after the initial decision from which this 
appeal arose was issued, the timing deficiency was cured by 
re-adjudication of the claims following provision of adequate 
notice.  Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 
5, 2006).

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate her 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claims, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claims.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured all identified records pertaining to both 
matters on appeal and has had the veteran examined, in order 
to ascertain the current severity of her service-connected 
disabilities.  There is no suggestion on the current record 
that there remains evidence that is pertinent to either of 
the matters on appeal that has yet to be secured.  Thus, the 
appeal is ready to be considered on the merits.


II.  Applicable law and regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The entire history of the service-connected is reviewed when 
determining disability evaluations.  See generally 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, in cases such as the present one, where the original 
rating assigned is being appealed, consideration must be 
given to whether higher ratings (staged ratings) may be 
warranted at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Additionally, if there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.


III.  Legal analysis

A.  Entitlement to an initial disability rating in excess of 
10 percent for a psychiatric disability diagnosed as 
attention deficit disorder, anxiety, and depression

All psychiatric disorders, to include depression and anxiety 
disorders, are evaluated under VA's General Rating Formula 
for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic 
Codes (DCs) 9400-9413, 9434.  Under this formula, a rating of 
10 percent is warranted for disability shown to result in 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or symptoms controlled by continuous medication.

A rating of 30 percent is warranted for disability shown to 
result in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A total (100 percent) evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, DCs 9400-9413, 9434.

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004).

The veteran, as indicated earlier, contends that her 
psychiatric disability entitles her to a rating of 30 
percent.  Thus, the Board needs to determine whether the 
symptomatology in this case in fact entitles the veteran to 
such a rating, and if so, whether that rating is warranted 
back to the effective date of the original grant of service 
connection, or whether staged ratings are actually warranted 
for any periods of time.

Based on a careful review of the competent evidence of 
record, to be discussed in the following paragraphs, the 
Board finds that the criteria for a 30 percent initial rating 
are met in this case.

The report of a February 1997 VA neuropsychiatric evaluation 
confirms the diagnoses of depression, not otherwise specified 
(NOD), and attention deficit disorder (ADD), NOD, and reveals 
the veteran to have a tense mood.

According to the report of a March 1997 private 
neuropsychological evaluation, the veteran demonstrated 
impatient and impulsive behavior, as well as poorly developed 
stress tolerance and coping skills.  She was described as an 
individual who was chronically nervous, tense, and jumpy, and 
who worried excessively, was pessimistic, would have a 
difficult time making decisions, and felt continually 
fatigued, weak, and unmotivated.  Tests revealed that she had 
a severely impaired initial memory span and mild-to-moderate 
impairment for delayed recall, as well as depression and 
anxiety.

In an August 2001 statement, the veteran's private 
psychiatrist, Dr. J.C., stated that the veteran had 
occupational and social impairment with occasional decrease 
in work efficiency with intermittent periods of inability to 
perform occupational tasks.  Dr. J.C. also stated that the 
veteran functioned satisfactorily, with routine care and 
normal conversations, but that she had recurrent symptoms of 
major depression, as well as ADD with hyperactivity, for 
which she took medication.

An April 2002 private psychological report confirms the 
veteran's diagnosis of ADD, as well as symptoms including 
concentration problems, distress, dysphoria, a tendency to 
isolate herself from others, hopelessness, feelings of 
sadness, and impulsive behavior.

On June 2002 VA mental health examination, the veteran 
reported a history of anxiety and depression, as well as low 
self-confidence, poor concentration, and impaired memory.  
There was evidence of mild depression and moderate anxiety.  
The diagnoses were dysthymic disorder, generalized anxiety 
disorder, and dulled ADD.  A Global Assessment of Functioning 
(GAF) score of 60 was assigned.

On mental health consultation in April 2003, the veteran's 
private psychiatrist, Dr. E.F.M., noted that the veteran's 
fluctuations of mood were "significantly apparent, impairing 
her ability to work and in her relationships, [and that her] 
symptoms of anxiety, panic attacks, [and] some sleep 
impairment are present."

On VA mental health examination in September 2005, the 
veteran was described as having a slightly sad mood and 
suffering from "symptoms in the inattention and impulsivity 
clusters" including being unable to pay close attention to 
details, having difficulty sustaining attention in tasks or 
play activities and when spoken to directly, and being unable 
to follow through on instructions regarding schoolwork, 
chores, or duties in the workplace.  She was also noted to be 
easily distracted by extraneous stimuli and to be often 
forgetful in daily activities.  She reported panic attacks 
that occurred perhaps once every two months, with shortness 
of breath, tachycardia, feeling of impending doom, sweating, 
dizziness, and nausea.

The veteran was noted to be working at a private mental 
health center on a contract basis, to work on the weekends in 
the local emergency department doing mental health 
assessments, and to do some volunteer work with a peer 
support group for individuals with psychiatric problems.  The 
veteran stated that she found this program personally 
therapeutic.  Major depressive disorder, recurrent, moderate, 
in partial remission, as well as attention deficit 
hyperactivity disorder (ADHD) and panic disorder without 
agoraphobia, in partial remission, were diagnosed, and a GAF 
score of 60 was assigned.

The above examiner opined that the veteran had suffered from 
multiple major depressive episodes, "which apparently caused 
significant social and occupational dysfunction."  He also 
stated that, while there were no overt signs or symptoms of 
inattention or impulsivity during the interview, ADHD 
symptoms would not necessarily be present in a clinical 
interview where an individual's attention is directed in an 
ongoing way towards the interviewer.  He also opined that the 
veteran, who was currently employed in an apparently 
demanding clinical job, seemed to have found ways to cope 
with her problems of inattention and impulsivity by selecting 
employment that commanded her attention on an ongoing basis. 

After a careful review of the evidence, and resolving any 
reasonable doubt in favor of the veteran, the Board finds 
that the service-connected psychiatric disability is 
productive in the veteran of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to symptoms including a depressed mood, anxiety, 
panic attacks, chronic sleep impairment, and mild memory 
loss.  The schedular criteria for an initial rating of 30 
percent for the service-connected psychiatric disability are 
met.

The above finding is consistent with the GAF scores of 60 
that have been assigned in this case, which denote moderate 
impairment.  American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2005).

Even though the veteran has not requested a rating higher 
than 30 percent, the Board nevertheless finds that the 
criteria for the next higher rating (50 percent) are not met 
in this case.  Specifically, there is no evidence nor has the 
veteran claimed that the service-connected psychiatric 
disability has been productive, at any time during the 
pendency of this appeal, of occupational and social 
impairment with reduced reliability and productivity due to 
symptoms including a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, difficulty in 
understanding complex commands, impaired short and long-term 
memory, impaired judgment, disturbances of motivation and 
mood, or difficulty in establishing and maintaining effective 
work and social relationships.  

Finally, the veteran's psychiatric disability has not 
required recent hospitalization.  There is thus no evidence 
of need for frequent hospitalization.  Although one examiner 
noted that the psychiatric disability affected her ability to 
work, the 30 percent rating compensates for impairment in 
earning capacity.  38 C.F.R. § 4.1.  The GAF scores of 60 and 
the evidence that she has been able to cope in demanding 
employment, weigh against a finding of marked interference 
with employment.  Therefore referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. 
§ 3.321(b)(1).

B.  Entitlement to an initial disability rating in excess of 
10 percent for a respiratory disability diagnosed as 
sinusitis, chronic rhinitis, and hay fever

This disability has been rated as 10 percent disabling under 
DCs 6512 and 6522 of the Schedule.  38 C.F.R. § 4.97, DCs 
6512, 6522.

The United States Court of Appeals for Veteran's Claims 
(Court) has recently held that such hyphenated ratings are 
improper, and that instead, separate rating should be 
provided under each rating code.  Tropf v. Nicholson, No. 03-
1923 (U.S. Vet. App. Apr. 4, 2006).  As discussed below, the 
veteran does not meet the criteria for a compensable 
evaluation under DC 6522, therefore, the Board is not 
assigning a separate rating.

DC 6512 provides for a 10 percent rating when there are one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.
 
A 30 percent evaluation is warranted, under DC 6512, when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  (An incapacitating 
episode of sinusitis means one that requires bed-rest and 
treatment by a physician.)  

A maximum rating of 50 percent is warranted, under DC 6512, 
following radical surgery with chronic osteomyelitis, or when 
there is near constant sinusitis characterized by headaches, 
pain and tenderness of affected sinus, and purulent discharge 
or crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 
6514.

DC 6522 addresses allergic or vasomotor rhinitis and provides 
for a rating of 10 percent when the rhinitis is without 
polyps, but with greater than 50 percent obstruction of the 
nasal passage on both sides, or complete obstruction on one 
side, and for a maximum rating of 30 percent when the 
rhinitis involves polyps.  38 C.F.R. § 4.97, DC 6522.

On VA general medical examination in February 1997, the 
veteran reported a history of episodes of laryngitis, 
pharyngitis, and rhinitis, as well as a history of hay fever 
with chronic obstructive symptoms of the nasal passages.  
Physical examination of the nasal passages showed paling of 
the mucosa with some exudates and enlarged and swollen 
lateral turbinates, almost to the obstructive area.  The 
pertinent diagnoses were history of recurrent laryngitis 
associated with hay fever and chronic rhinitis (hay fever).

VA X-rays of the veteran's sinuses obtained in February 1997 
revealed clear, normal paranasal sinuses.

The report of a November 2000 private allergy consultation 
reveals complaints of a runny, stuffy and itchy nose, 
sneezing, and drainage in the back of the throat, with 
aggravating factors including house dust, cigarette smoke, 
cutting grass, cats, hair sprays, dogs, perfumes/odors, and 
weather changes.  The veteran denied any hospitalizations or 
emergency treatment for asthma symptoms, as well as any 
difficulties getting a satisfying breath.  She reported 
having used Claritin in the past with "minimal benefit."  
Physical examination revealed a normal nose with only mild 
discharge, no evidence of obvious polyps and only mild 
drainage and minimal hyperplasia.  Allergic rhinitis was the 
impression.

On VA medical examination in June 2002, the veteran reported 
a 12-year history of sinus problems.  She reported suffering 
from seasonal problems with pain in her face and frontal 
headaches, which had been exacerbated five years ago when she 
developed increased sensitivity to pollen, perfume, and 
"many other things."  The veteran stated that she had been 
tested and found to be allergic to house dust and pollen and 
that she used Allegra now, with moderate relief.  The 
episodes began with itching high up in the back of her 
throat, as well as a lot of post nasal drainage and feeling 
as though her throat was closing in on her.  

On physical examination, the examiner noted that "[t]oday 
the veteran is asymptomatic."  The mucosa was somewhat pale 
and slightly edematous, but there were no exudates at the 
moment, and both the oral cavity and the pharynx were normal.  
There was some tenderness over the maxillary sinuses, 
bilaterally, but nasal discharge and the veteran's speech 
pattern were both normal.  The examiner noted that a sinus X-
ray revealed slight mucoperosteal thickening of the maxillary 
antra, bilaterally, which was 2% consistent with slight 
chronic maxillary sinusitis.  The diagnosis was chronic 
maxillary sinusitis with allergic rhinitis and hay fever.

The report of the above-cited X-rays, also obtained in June 
2002, confirms the above interpretation and further indicates 
that the remaining paranasal sinuses appeared clear, that 
there was no evidence of acute sinusitis, and that the 
regional bones appeared intact.

In August 2004, the Board received a response from Dr. 
S.N.K., a private physician identified by the veteran as a 
provider of medical treatment for her service-connected 
respiratory disability.  The response from Dr. S.N.K. was to 
the effect that "[w]e have not seen this patient since 9-23-
02."

On VA nose, sinus, larynx, and pharynx examination in July 
2005, the veteran denied a history of hospitalization or 
surgery or trauma to the nose, sinus, larynx, or pharynx.  
She reported occasional nasal allergy, as well as nasal 
congestion and sneezing.  The veteran also complained of 
stuffiness and post nasal drip when exposed to cigarette 
smoke and environmental cleaning agents used in the office, 
as well as difficulty breathing through the nose when exposed 
to odors.  She denied shortness of breath.

Physical examination revealed no evidence of active disease 
or a soft palate abnormality.  There was no nasal 
obstruction, septal deviation, or deviation due to trauma.  
No nasal polyps were present.  There was no permanent 
hypertrophy of the turbinates from bacterial rhinitis, no 
evidence of rhinoscleroma, and no tissue loss, scarring, or 
deformity of the nose nor evidence of Wegener's 
granulomatosis or granulomatous infection.  The larynx, 
pharynx, and nasal mucosa appeared normal and there was no 
drainage nor polyps or sinus discharge.  Nares were widely 
patent and a nasopharyngoscopy was negative.

The examiner gave a diagnosis of occasional mild allergic 
rhinitis, with no anatomic pathology to support [a diagnosis 
of] chronic severe rhinitis or sinusitis, and stated that the 
veteran's reports of allergies to grass, cats, and molds was 
confirmed by the record and that her reported sensitivity to 
cologne and environmental cleansers was "common for the 
general population also."

Additionally, the examiner responded to the specific 
questions posed by the Board in its August 2003 remand (which 
essentially centered around the criteria needed for a rating 
higher than 10 percent), stating that the veteran had 
allergic rhinitis, that there were no nasal polyps, that 
there was no obstruction or rhiniscleroma, and that there 
were no incapacitating episodes of sinusitis nor any medical 
or antibiotic treatment for sinusitis.  The examiner also 
stated that the reported daily frontal headaches were not 
related to a sinus pattern or migraines and that the 
veteran's allergies "can have many triggers."

The examiner, who reported having reviewed the veteran's 
claims folder, also opined that the veteran was "fully 
employable" and that, since she claimed that her work 
environment caused exacerbations of her symptoms, "she may 
benefit from a change in work environment."  The examiner 
further opined that the veteran had only "mild nasal 
allergies" and that, if medical management was maximized and 
the veteran avoided triggers as much as possible, this 
"should provide a good quality of life with little 
impairment."  The examiner restated that the veteran had 
"no evidence of sinusitis on clinical exam and 
nasopharyngoscopy" and that, while a sinus CT would further 
confirm sinus anatomy/or pathology, it was not being ordered 
"since my suspicion for sinus disease/inflammation is low."

The medical evidence shows that the service-connected 
respiratory disability has been manifested during the 
pendency of this appeal by subjective complaints including 
chronic nasal congestion, occasional sneezing and allergies, 
and objective evidence of bilateral maxillary tenderness, 
mild nasal discharge/drainage, minimal hyperplasia, and 
occasional mild allergic rhinitis confirmed by X-rays

The above medical evidence is clearly more consistent with 
the criteria of three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting, which warrants no more than a 
10 percent disability evaluation under DC 6512.  It is not 
consistent with the criteria for ratings of at least 30 
percent because there is no evidence of incapacitating 
episodes, more than six non-incapacitating episodes, history 
of radical surgery with chronic osteomyelitis, near constant 
sinusitis, or allergic rhinitis involving polyps.

The absence of polyps, and the findings of at most a 2 
percent nasal deviation, and no obstruction; demonstrate that 
the veteran does not meet or approximate the criteria for a 
compensable evaluation under DC 6522.  

Accordingly, the medical evidence, when viewed in its 
entirety, does not support the assignment of an initial 
rating higher than 10 percent, as the criteria for higher 
ratings are not met under the applicable DCs.

There is no evidence that this case presents an exceptional 
or unusual disability picture that would warrant its referral 
for extraschedular consideration, as provided by 38 C.F.R. 
§ 3.321(b)(1).  There have been no recent hospitalizations.  
The evidence, therefore, does not show frequent 
hospitalizations due to the service-connected respiratory 
disability.  It reveals some interference with the veteran's 
employment, but this interference is already accounted for in 
the current schedular rating of 10 percent.  The interference 
is not shown to be marked, as demonstrated by the examiner's 
findings that the veteran was "fully employable", and had a 
mild disability.  Accordingly, the Board has determined that 
it is not necessary to refer this case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service, for extraschedular consideration of the veteran's 
claim for a higher initial rating.

In view of all of the above, the Board concludes that the 
criteria for an initial disability evaluation in excess of 10 
percent for the service-connected respiratory disability are 
not met.  The claim for a higher initial rating for this 
disability has failed and must accordingly be denied.

Since the evidence is not in relative equipoise, the benefit 
of the doubt doctrine is not of application to this matter.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial disability rating of 30 percent, but not higher, 
for the service-connected psychiatric disability diagnosed as 
attention deficit disorder, anxiety, and depression, is 
granted, effective the date of the original grant of service 
connection.

An initial disability rating in excess of 10 percent for the 
service-connected respiratory disability diagnosed as 
sinusitis, chronic rhinitis, and hay fever, is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


